 Case 1:20-cv-01149-RGA Document 18 Filed 04/30/21 Page 1 of 4 PageID #: 589




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

ANTHONY MACKAY, ARION ROBINSON,
AZIZ KHETANI, DOUG LaMARCA, JOHN
IRVINE, NICOLAS URQUIZA, PATRICK
ECKERT, and YE WANG, individually and on
behalf of all others similarly situated,
                                                      C.A. No. 20-1149-RGA
       Plaintiffs,

               v.

LENOVO (UNITED STATES) INC.,

       Defendant.


                 DECLARATION OF STEVEN L. CAPONI
 IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS AMENDED COMPLAINT

I, Steven L. Caponi, hereby declare as follows:

       1.      I am a partner with the law firm of K&L Gates LLP, counsel of record in this

Action for Defendant Lenovo (United States) Inc. (“Lenovo” or “Defendant”). I am a member in

good standing of the State bar of Delaware and am admitted to practice before this Court. I have

personal knowledge of the facts set forth in this declaration and, if called to testify, I could and

would testify competently thereto.

       2.      Attached hereto as Exhibit A is a true and correct copy of Lenovo’s Limited

Warranty that Plaintiffs Anthony Mackay’s (“MacKay”), Arion Robinson’s (“Robinson”), Aziz

Khetani’s (“Khetani”), Doug LaMarca’s (“LaMarca”), John Irvine’s (“Irvine”), Patrick Eckert’s

(“Eckert”), and Ye Wang’s (“Wang”) (collectively and with Plaintiff Nicolas Urquiza

(“Urquiza”), “Plaintiffs”) computers were subject to, and which is quoted in the First Amended

Complaint (“FAC”) at paragraph 54. This Exhibit was created on April 29, 2021 by accessing
 Case 1:20-cv-01149-RGA Document 18 Filed 04/30/21 Page 2 of 4 PageID #: 590




https://download.lenovo.com/pccbbs/thinkcentre_pdf/l505-0010-02_en_update.pdf, which was

identified in footnote 5 on page 16 of the FAC, and printing the webpage to PDF.

       3.      I caused to be created a redline showing the minor differences between the

general and class allegations in the FAC and the Amended Class Action Complaint in the action

entitled Martin Gisairo v. Lenovo (United States) Inc., Case No. 19-cv-02727-WMW-LIB

(Docket Entry (“DE”) 30), which is currently pending before the United States District Court for

the District of Minnesota. Attached hereto as Exhibit B is a true and correct copy of this redline.

       4.      Attached hereto as Exhibit C is a true and correct copy of a Reddit printout

regarding alleged glitches a Reddit user was experiencing with their Lenovo laptop, which was

included in a link in footnote 20 in the FAC. This Exhibit was created on April 29, 2021 by

accessing

https://www.reddit.com/r/techsupport/comments/6wes3h/brand_new_lenovo_flex_5_screen_glit

ch_hardware_or/, which was identified in footnote 20 on page 36 of the FAC, and printing the

webpage to PDF.

       5.      Attached hereto as Exhibit D is a true and correct copy of the initial Class Action

Complaint filed in the United States District Court for the District of Minnesota, entitled Martin

Gisairo v. Lenovo (United States) Inc., Case No. 19-cv-02727-WMW-LIB (Docket Entry

(“DE”) 1).

       6.      Attached hereto as Exhibit E is a true and correct copy of the Amended Class

Action Complaint filed in the United States District Court for the District of Minnesota, entitled

Martin Gisairo v. Lenovo (United States) Inc., Case No. 19-cv-02727-WMW-LIB (DE 30).




                                                 2
 Case 1:20-cv-01149-RGA Document 18 Filed 04/30/21 Page 3 of 4 PageID #: 591




          7.    Attached hereto as Exhibit F is a true and correct copy of the docket for the

matter of Martin Gisairo v. Lenovo (United States) Inc., Case No. 19-cv-02727-WMW-LIB,

which was printed on April 29, 2021.

          8.    Attached hereto as Exhibit G is a true and correct copy of the court’s Order

Granting in Part and Denying in Part Defendant’s Motion to Dismiss entered on February 2,

2021, in the matter of Martin Gisairo v. Lenovo (United States) Inc., Case No. 19-cv-02727-

WMW-LIB (DE 45).

          9.    Attached hereto as Exhibit H is a true and correct copy of the court’s Order

Granting Motion to Dismiss entered on September 4, 2015, in the matter Arthur Latimer v.

Medtronic, Inc., et al., Case No. 2014CV245871, in the Superior Court of Fulton County, State

of Georgia. This Exhibit was created on April 29, 2021 by accessing the Fulton County Superior

Court’s                         website                         located                        at:

https://publicrecordsaccess.fultoncountyga.gov/Portal/Home/WorkspaceMode?p=0,                 and

downloading the court’s September 4, 2015 “FINAL ORDER” from the docket for Case No.

2014CV245871.

          10.   I caused to be created a redline showing the minor differences between the initial

Complaint in this Action, and the Amended Class Action Complaint in the action entitled Martin

Gisairo v. Lenovo (United States) Inc., Case No. 19-cv-02727-WMW-LIB (Docket Entry (“DE”)

30), which is currently pending before the United States District Court for the District of

Minnesota. Attached hereto as Exhibit I is a true and correct copy of this redline.




                                                 3
 Case 1:20-cv-01149-RGA Document 18 Filed 04/30/21 Page 4 of 4 PageID #: 592




       I declare under the penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

Dated: April 30, 2021                           /s/ Steven L. Caponi
                                                 Steven L. Caponi (No. 3484)




                                                4
